



logoa09.gif [logoa09.gif]
Hexion Inc.
180 East Broad Street
Columbus OH 43215
hexion.com







June 12, 2017
Craig O. Morrison
c/o Hexion Inc.
180 East Broad Street
Columbus, Ohio 43215-3799
 


Dear Craig:
This letter agreement (this “Agreement”) sets forth certain terms and conditions
relating to your retirement from Hexion Inc., formally Borden Chemical, Inc., a
New Jersey corporation (the “Company”). Capitalized terms used in this Agreement
that are not otherwise defined shall have the meaning attributed to them in the
Amended and Restated Employment Agreement between the Company and you, dated as
of August 12, 2004 (the “Employment Agreement”).
For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Company and you
hereby agree as follows:
1.Retirement.


(a)You shall remain continuously employed in active service through and
including July 9, 2017 (the “Retirement Date”). Effective as of the Retirement
Date and without further action by any person, your employment with the Company
shall end and you shall be deemed to have relinquished any and all titles,
positions and appointments with the Company, Hexion Holdings LLC (“Parent”) or
any of their respective subsidiaries or affiliates (collectively, the “Company
Group”), whether as an officer, director, employee, consultant, agent, trustee
or otherwise. You agree to execute such documents promptly as may be requested
by the Company to evidence your separation from employment and cessation of
service on the Retirement Date. The parties agree that the cessation of your
employment is due to your voluntary resignation upon retirement.


(b)You shall be entitled to receive the following, provided that your receipt of
the payments and benefits referenced in Sections 1(b)(iii) and (iv) below are
subject to your satisfaction of the conditions in Section 1(d) hereof:


(i)
continued payments of your Annual Base Salary through the Retirement Date;



(ii)
prompt reimbursement of expenses incurred in the course of and for the purposes
of your employment that have been submitted prior to, and are unpaid as of, the
Retirement Date, or have been properly submitted within 30 days following the
Retirement Date;



(iii)
payment of your incentive bonus under Parent’s 2017 Incentive Compensation Plan,
as if you had remained employed through the payment date and subject to
achievement of the applicable performance targets and other terms and conditions
of the plan, such incentive bonus to be payable in 2018 in a lump sum



1

--------------------------------------------------------------------------------





at the same time bonuses are generally paid to other incentive plan
participants;


(iv)
payment of the portion of your “Target Award” payable in July 2018 under Section
4(a) of the 2016 Cash-Based Long-Term Incentive Award Agreement between the
Company and you, granted under Parent’s Long-Term Cash Incentive Plan, as if you
had remained employed through the payment date and subject to the other terms
and conditions of the plan and your award agreement;



(v)
the Health & Welfare Benefits and Retirement Benefits as set forth in the Total
Rewards Information document prepared for and provided to you;



(vi)
payment of your vested benefits under the Momentive Specialty Chemicals Inc.
Supplemental Executive Retirement Plan, in accordance with the terms thereof
(including, for the avoidance of doubt, employer contributions made thereunder
in respect of fiscal 2017); and



(vii)
distribution of your “Deferred Compensation Account” under the BHI Acquisition
Corp. 2004 Deferred Compensation Plan, in accordance with the terms thereof, in
a single lump sum payment in the form of 241,211 Common Units in Parent.



(c)You have received equity awards under the BHI Acquisition Corp. 2004 Stock
Incentive Plan (the “2004 Plan”) and the Momentive Performance Materials
Holdings LLC 2011 Equity Incentive Plan (the “2011 Plan”), which are set forth
on Schedule A hereto. With respect to those awards, we agree, subject to your
satisfaction of the conditions in Section 1(d) hereof, that:


(i)
notwithstanding anything to the contrary in your August 12, 2004 award agreement
granted under the 2004 Plan, your vested option to acquire 603,028 Common Units
in Parent granted pursuant thereto shall remain exercisable and expire on
December 31, 2017 (i.e., the existing expiration date of the option, as
previously modified), subject to earlier cancellation under the 2004 Plan;



(ii)
with respect to your option granted pursuant to your February 23, 2011 award
agreement under the 2011 Plan, notwithstanding anything in such award agreement
to the contrary:



(A)     the unvested Tranche B and Tranche C portions of your option with
respect to 290,500 Common Units in Parent granted pursuant thereto shall
continue to be eligible to vest on the terms and conditions set forth in such
award agreement, as if you had remained employed through the earlier of (i) the
applicable vesting date and (ii) December 31. 2020; and
(B)     the vested Tranche A portion of your option with respect to 290,501
Common Units in Parent granted pursuant thereto, as well as any unvested Tranche
B and Tranche C portions of your option which may become vested, shall remain
exercisable and shall expire on December 31, 2020, subject to earlier
cancellation under the 2011 Equity Plan;
(iii)
with respect to your option granted pursuant to your March 8, 2013 award
agreement under the 2011 Plan, notwithstanding anything in such award agreement
to the contrary, the vested portion of your option with respect to 778,454
Common Units in Parent granted pursuant thereto, shall remain



2

--------------------------------------------------------------------------------





exercisable and shall expire on December 31, 2020, subject to earlier
cancellation under the 2011 Equity Plan; and


(iv)
your 96,834 unvested restricted deferred units granted pursuant to your February
23, 2011 award agreement under the 2011 Plan, as well as your 614,691 unvested
restricted deferred units granted pursuant to your March 8, 2013 award agreement
under the 2011 Plan, shall continue to be eligible to vest on the terms and
conditions set forth in the respective award agreements, as if you had remained
employed, through the earlier of (i) the applicable vesting date and (ii)
December 31, 2020.



You currently hold 96,833 Common Units in Parent acquired from previously
settled restricted deferred units, which shall remain unaffected by your
separation from employment.
For the avoidance of doubt, the parties intend that the extended term of your
options as described above shall be compliant with Section 409A of the U.S.
Internal Revenue Code, as amended, and in no event shall such term be extended
beyond the original expiration date of such option.
(d)Notwithstanding anything to the contrary herein, in order to receive the
payments and benefits referenced in Sections 1(b)(iii), 1(b)(iv) and 1(c), you
must:


(i)
enter into this Agreement on June 12, 2017 and not revoke the Release (as
defined in Section 4(a) hereof) prior to the expiration of the applicable
Revocation Period (as defined in Section 4(f) hereof), such that the Release
shall be effective and irrevocable no later than June 20, 2017; and



(ii)
continue compliance with the terms and conditions set forth herein (including,
without limitation, Section 2 hereof).



(e)You acknowledge and agree that, except as otherwise set forth in this
Agreement, no member of the Company Group owes you any additional payments,
compensation, remuneration, bonuses, incentive payments, benefits, profits
interests, stock options, warrants, restricted stock units, other equity or
equity-based awards, severance, reimbursement of expenses or commissions of any
kind whatsoever, whether under contract or arising under applicable law or
regulations.


(f)You acknowledge and agree that the continued payment of any and all payments
and benefits to which you are entitled under this Agreement are conditional upon
and subject to your compliance with the restrictive covenants set forth in
Sections 5 and 6 of the Employment Agreement the “Restrictive Covenants”). In
the event of your breach of any of the Restrictive Covenants, in addition to any
other remedy which may be available at law or in equity, unless otherwise
expressly provided by applicable law, the Company’s obligation to make further
payments under this Agreement shall cease upon the date of such breach.
Notwithstanding any provision of this Agreement to the contrary, nothing
contained herein is intended to, or shall be interpreted in a manner that does,
limit or restrict you from exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the Securities Exchange Act of 1934). You
are hereby notified that the immunity provisions in Section 1833 of title 18 of
the United States Code provide that an individual cannot be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made (1) in confidence to federal, state or local
government officials, either directly or indirectly, or to an attorney, and is
solely for the purpose of reporting or investigating a suspected violation of
the law, (2) under seal in a complaint or other document filed in a lawsuit or
other proceeding, or (3) to your attorney in connection with a lawsuit for


3

--------------------------------------------------------------------------------





retaliation for reporting a suspected violation of law (and the trade secret may
be used in the court proceedings for such lawsuit) as long as any document
containing the trade secret is filed under seal and the trade secret is not
disclosed except pursuant to court order.


(g)The Employment Agreement shall terminate upon the Retirement Date, without
any further force or effect, except that Sections 5, 6, 7, 8 and 10 of the
Employment Agreement shall survive.


2.Agreements and Acknowledgements. As an inducement to the willingness of the
Company to enter into this Agreement, and as a condition to the Company’s
agreements under Section 1 above, you hereby agree as follows:


(a)Communications. The Company and you shall cooperate with respect to
communications you may have with employees, clients, trade associations, the
press, media, analysts, or current or potential debt or equity investors in any
member of the Company Group with respect to the confidential business of the
Company Group, and your employment with (and separation from) the Company,
including, without limitation, communications with respect to the terms,
conditions and circumstances of this Agreement.


(b)Authority. Effective as of the Retirement Date, you shall have no authority
to act on behalf of any member of the Company Group, and shall not hold yourself
out as having such authority, enter into any agreement or incur any obligations
on behalf of any member of the Company Group, commit any member of the Company
Group in any manner or otherwise act in an executive or other decision-making
capacity with respect to any member of the Company Group.


(c)Return of Property. As of the Retirement Date, you shall have delivered to
the Company and retained no copies of any notes, memoranda, specifications,
devices, formulas, records, files, lists, drawings, documents, models,
equipment, property, computer, software or intellectual property relating to the
businesses of the Company Group, in whatever form (including electronic), and
all copies thereof, that were received or created by you while an employee of
the Company Group (including, without limitation, Confidential Information and
Inventions). You agree that all such material is and shall remain the property
of the Company Group. You may nonetheless retain copies of documents relating to
your compensation or your personal entitlements and obligations.


(d)Confidentiality. You agree that the terms of this Agreement are confidential
and you agree not to disclose any information contained in this Agreement to
anyone, other than to your lawyer, financial advisor or immediate family members
(all of whom shall agree to keep the terms of this Agreement confidential), to
enforce this Agreement, to respond to a valid subpoena or other legal process or
as required by law; provided, that, to the extent permitted by law, you will
notify the Company prior to any such disclosure.


3.No Effect on Other Rights and Obligations.


Except as otherwise specifically provided in this Agreement, nothing in this
Agreement is intended to modify any rights to which you may be entitled under
the by-laws and other constituent documents of any member of the Company Group.
4.Release of Claims.


(a)You, on your own behalf and on behalf of your descendants, dependents, heirs,
executors and administrators and permitted assigns, past and present (the
“Releasors”), in consideration


4

--------------------------------------------------------------------------------





for the amounts payable and benefits to be provided to you hereunder, hereby
unconditionally and irrevocably (subject to Section 4(f)) covenant not to sue or
pursue any litigation against, and waive, release and discharge the Company, its
direct and indirect parent, assigns, subsidiaries, affiliates (including,
without limitation, Parent), predecessors and successors, and the past and
present shareholders, partners, employees, officers, directors, members,
representatives and agents of any of them (collectively, the “Releasees”), from
any and all claims, demands, rights, judgments, defenses, actions, charges or
causes of action whatsoever, of any and every kind and description, whether
known or unknown, accrued or not accrued, that you ever had, now have or shall
or may have or assert in the future, by reason of facts or omissions which have
occurred on or prior to the date you sign this Agreement, against the Releasees
(collectively, “Claims”), including, without limiting the generality of the
foregoing, (x) any and all Claims relating to your employment with the Company
Group or the separation therefrom or your service as an officer or director of
any member of the Company Group or the separation from such service, including,
without limiting the generality of the foregoing, any claims, demands, rights,
judgments, defenses, actions, charges or causes of action related to employment
or separation from employment or that arise out of or relate in any way to the
Age Discrimination in Employment Act of 1967 (“ADEA,” a law that prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act of 1993, the Fair Labor Standards Act of
1938, the Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state
and local laws relating to discrimination on the basis of age, sex or other
protected class, all claims under Federal, state or local laws for express or
implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, whistleblowing, and any related claims for
attorneys’ fees and costs and (y) any and all Claims with respect to any equity,
equity-based or other incentive compensation, other than any vested equity and
other rights retained by you pursuant to Section 1(c) hereof (the “Release”);
provided, however, that nothing herein shall release the Company from any of its
obligations to you under this Agreement (including, without limitation, its
obligation to pay the amounts and provide the benefits upon which this Release
is conditioned), any rights you may have as a holder of Common Units in Parent
under Parent’s Limited Liability Agreement, any rights you may have under the
Company’s 401(k) plan, any rights you may have to indemnification under any
insurance coverage or other benefits under any directors and officers insurance
or similar policies, or any rights which may not be released as a matter of law.


(b)You further agree that this Section 4 may be pleaded as a full defense to any
action, suit or other proceeding for Claims that is or may be initiated,
prosecuted or maintained by you or your heirs or assigns. You understand and
confirm that you are executing this Agreement voluntarily and knowingly, but
that this Section 4 does not affect your right to claim otherwise under ADEA. In
addition, you shall not be precluded by this Section 4 from filing a charge with
any relevant Federal, state or local administrative agency, but you agree to
waive your rights with respect to any monetary or other financial relief arising
from any such administrative proceeding.


(c)In furtherance of the agreements set forth above, you hereby expressly waive
and relinquish any and all rights under any applicable statute, doctrine or
principle of law restricting the right of any person to release claims that such
person does not know or suspect to exist at the time of executing a release,
which claims, if known, may have materially affected such person’s decision to
give such a release. In connection with such waiver and relinquishment, you
acknowledge that you are aware that you may hereafter discover claims presently
unknown or unsuspected, or facts in addition to or different from those that you
now know or believe to be true, with respect to the matters released herein.
Nevertheless, it is your intention to fully, finally and forever release all
such matters, and all claims relating thereto, that now exist, may exist or
theretofore have existed, as specifically provided herein. The parties hereto
acknowledge and agree that this waiver shall be an essential and material term
of the release contained above. Nothing in this paragraph is intended to expand
the scope of the release as specified herein.




5

--------------------------------------------------------------------------------





(d)You represent and acknowledge that none of the Releasors have filed any
complaint, charge, claim or proceeding, against any of the Releasees before any
local, state or federal agency, court or other body (each individually, an
“Action”). You represent that you are not aware of any basis on which such an
Action could reasonably be instituted. You further acknowledge and agree that
(i) you will not initiate or cause to be initiated on your behalf any Action and
will not participate in any Action, in each case, except as required by law, and
(ii) you waive any right you may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Action, including, without
limitation, any Action conducted by the Equal Employment Opportunity Commission.
Further, you understand that, by executing this Release, you will be limiting
the availability of certain remedies that you may have against the Releasees and
also limiting your ability to pursue certain claims against the Releasees.


(e)The Company’s offer to you of this Agreement and the payments and benefits
set forth herein are not intended as, and shall not be construed as, any
admission of liability, wrongdoing or improper conduct by the Company. You
represent and acknowledge that you have not filed or caused to be filed any
charges, complaints, claims, actions, proceedings or demands for arbitration of
any kind in any forum against any Releasee.


(f)You acknowledge that you have been offered and have waived a period of time
of at least 21 days to consider whether to sign this Agreement, and the Company
agrees that you may cancel the Release and this Section 4 at any time during the
seven days following the date on which this Agreement has been signed by all
parties to this Agreement (the “Revocation Period”). In order to cancel or
revoke the Release and this Section 4, you must deliver to the Company’s General
Counsel written notice stating that you are canceling or revoking the Release
and this Section 4 during the Revocation Period. If the Release and this Section
4 are timely cancelled or revoked, none of the provisions of this Section 4
shall be effective or enforceable, and the Company shall not be obligated to
make the payments to you or to provide you with the benefits identified in
Sections 1(b)(iii), 1(b)(iv) and 1(c). You acknowledge that, even if the Release
and this Section 4 are cancelled or revoked by you, the provisions of Section
1(a) hereof shall remain in full force and effect.


(g)You acknowledge and agree that you have entered into this Agreement knowingly
and willingly and have had ample opportunity to consider the terms and
provisions of this Agreement, including this Section 4.


5.Miscellaneous.


(a)Amendment; No Waiver. (i) No provisions of this Agreement may be amended,
modified, waived or discharged except by a written document signed by you and a
duly authorized officer of the Company (other than you). (ii) The failure of a
party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver of such party’s rights or deprive such
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement. No failure or delay by either party in
exercising any right or power hereunder will operate as a waiver thereof, nor
will any single or partial exercise of any such right or power, or any
abandonment of any steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No
provisions of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by you and
such officer of the Company as may be specifically designated by the Company’s
board of directors. The failure of any party to require the performance of any
term or obligation of this Agreement, or the waiver by any party of any breach
of this Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.


(b)Section 409A of the Code. The parties intend that any amounts payable


6

--------------------------------------------------------------------------------





hereunder comply with or are exempt from Section 409A of the Code (“Section
409A”) (including under Treasury Regulation §§ 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exceptions under
subparagraph (iii) and subparagraph (v)(D)) and other applicable provisions of
Treasury Regulation §§ 1.409A-1 through A-6). For purposes of Section 409A, each
of the payments that may be made under this Agreement shall be deemed to be a
separate payment for purposes of Section 409A. This Agreement shall be
administered, interpreted and construed in a manner that does not result in the
imposition of additional taxes, penalties or interest under Section 409A. The
Company and you agree to negotiate in good faith to make amendments to the
Agreement, as the parties mutually agree are necessary or desirable to avoid the
imposition of taxes, penalties or interest under Section 409A. Notwithstanding
the foregoing, the Company does not guarantee any particular tax effect, and you
shall be solely responsible and liable for the satisfaction of all taxes,
penalties and interest that may be imposed on or for the account of you in
connection with the Agreement, as amended by this Amendment, (including any
taxes, penalties and interest under Section 409A), and no member of the Company
Group shall have any obligation to indemnify or otherwise hold you (or any
beneficiary) harmless from any or all of such taxes, penalties or interest. With
respect to the time of payments of any amounts under the Agreement that are
“deferred compensation” subject to Section 409A, references in the Agreement to
“separation from employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A. For the avoidance
of doubt, it is intended that any expense reimbursement made to you hereunder
shall be exempt from Section 409A. Notwithstanding the foregoing, if any expense
reimbursement made hereunder shall be determined to be “deferred compensation”
within the meaning of Section 409A, then (i) the amount of the indemnification
payment or expense reimbursement during one taxable year shall not affect the
amount of the expense reimbursement during any other taxable year, (ii) the
expense reimbursement shall be made on or before the last day of your taxable
year following the year in which the expense was incurred and (iii) the right to
expense reimbursement hereunder shall not be subject to liquidation or exchange
for another benefit. In addition, any reimbursements for COBRA coverage premiums
described in this Agreement shall be paid to you as promptly as practicable, and
in all events on or before the last day of the third taxable year of you
following the taxable year of the Company in which your employment terminated.


(c)Withholding; Taxes. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, or other taxes as are
required or permitted to be withheld pursuant to any applicable law or
regulation, as applicable.


(d)Assignment. (i) This Agreement is personal to you and without the prior
written consent of the Company shall not be assignable by you, except for (A)
the assignment by will or the laws of descent and distribution of any accrued
pecuniary interest held by you, and (B) any assignment or transfer that may be
permitted under the express terms of the applicable benefit plan or agreement.
Any assignment in violation of this Agreement shall be void. (ii) This Agreement
shall be binding on, and shall inure to the benefit of, the parties to it and
their respective heirs, legal representatives, successors and permitted assigns
(including, without limitation, in the event of your death, your estate and
heirs in the case of any payments due to you hereunder). (iii) You acknowledge
and agree that all of your covenants and obligations to the Company, as well as
the rights of the Company hereunder, shall run in favor of and shall be
enforceable by the Company and any successor or assign to all or substantially
all of the Company’s business or assets.


(e)Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one business day in the case
of express mail or overnight courier service) to the parties at the following
addresses or facsimiles (or at such other address for a party as shall be
specified by like notice):




7

--------------------------------------------------------------------------------





If to the Company:
Hexion Inc.
180 East Broad Street
Columbus, Ohio 43215-3799
Attention: General Counsel


If to you: To the most recent address listed on the Company’s books and records.


(f)Severability. If any term or provision of this Agreement is invalid, illegal
or incapable of being enforced by any applicable law or public policy, all other
conditions and provisions of this Agreement shall nonetheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Any such determination pertaining to the Restrictive Covenants
shall be addressed as per the severability provisions of the applicable
documents. Upon such determination that any other term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.


(g)Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and you with respect to the subject matter
hereof and supersedes all prior agreements and understandings (whether written
or oral), between you and the Company, relating to such subject matter. None of
the parties shall be liable or bound to any other party in any manner by any
representations and warranties or covenants relating to such subject matter
except as specifically set forth herein.


(h)Governing Law; No Construction against Drafter. This Agreement shall be
deemed to be made in the State of Delaware, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of Delaware, without regard to its principles
of conflicts of law. No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party
having or being deemed to have structured or drafted such provision.


(i)Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.


(j)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.




[Remainder of this page intentionally left blank.]


8

--------------------------------------------------------------------------------







Please indicate your understanding and acceptance of this Agreement by executing
below on both copies, and retaining one fully executed original for your files
and returning one fully executed original to me.
Craig, thank you again for all of your years of dedicated service and best
wishes to you and your family.


Very truly yours,
HEXION INC.


By:
 
/s/ John P. Auletto
 
 
John P. Auletto
 
 
Executive Vice President, Human Resources







I hereby accept the terms of this Agreement
and agree to abide by the provisions hereof:


/s/ Craig O. Morrison
Craig O. Morrison
 
Date: June 12, 2017



































9

--------------------------------------------------------------------------------





Schedule A
EQUITY AWARDS
Equity Plans # of Units



--------------------------------------------------------------------------------



BHI Acquisition Corp.
2004 Stock Incentive Plan
Nonqualified Stock Options


Tranche A Options (100% Vested)                                     603,028


Options are exercisable at $6.22 per unit and will expire on December 31, 2017,
subject to earlier cancellation under the 2004 .

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



Momentive Performance Materials Holdings LLC
2011 Equity Incentive Plan
Grant Date: February 23, 2011
Nonqualified Stock Options


Tranche B & C Options (0% Vested)                                 290,500


The Tranche B Options vest upon the earlier to occur of (i) the two-year
anniversary of the date that upon which or following a Realization Event a
Common Unit Value of $10.00 is met or exceeded; or (ii) the six-month
anniversary of the date upon which or following a Complete Change in Control a
Common Unit Value of $10.00 is met or exceeded.


The Tranche C Options vest upon the earlier to occur of (i) the two-year
anniversary of the date that upon which or following a Realization Event a
Common Unit Value of $15.00 is met or exceeded; or (ii) the six-month
anniversary of the date upon which or following a Complete Change in Control a
Common Unit Value of $15.00 is met or exceeded.


To the extend vested, the Options are exercisable at $4.85 per unit and will
expire on December 31, 2020, subject to earlier cancellation under the 2011
Equity Plan.

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



Momentive Performance Materials Holdings LLC
2011 Equity Incentive Plan
Grant Date: February 23, 2011
Nonqualified Stock Options


Tranche A Options (100% Vested)                                     290,501


Options are exercisable at $4.85 per unit and will expire on December 31, 2020,
subject to earlier cancellation under the 2011 Equity Plan.

--------------------------------------------------------------------------------



10

--------------------------------------------------------------------------------





Equity Plans # of Units



--------------------------------------------------------------------------------



Momentive Performance Materials Holdings LLC
2011 Equity Incentive Plan
Grant Date: March 8, 2013
Nonqualified Stock Options


Tranche A Options (100% Vested)                                     778,454


Options are exercisable at $1.42 per unit and will expire on December 31, 2020,
subject to earlier cancellation under the 2011 Equity Plan.

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



Momentive Performance Materials Holdings LLC
2011 Equity Incentive Plan
Grant Date: February 23, 2011
Restricted Deferred Units


Tranche B & C RDU's (0% Vested)                                 96,834


The Tranche B RDU's vest upon the earlier to occur of (i) the two-year
anniversary of the date that upon which or following a Realization Event a
Common Unit Value of $10.00 is met or exceeded; or (ii) the six-month
anniversary of the date upon which or following a Complete Change in Control a
Common Unit Value of $10.00 is met or exceeded.


The Tranche C RDU's vest upon the earlier to occur of (i) the two-year
anniversary of the date that upon which or following a Realization Event a
Common Unit Value of $15.00 is met or exceeded; or (ii) the six-month
anniversary of the date upon which or following a Complete Change in Control a
Common Unit Value of $15.00 is met or exceeded.


RDU's shall continue to be eligible to vest on the terms and conditions set
forth in the respective award agreement as if you had remained employed through
the earlier of (i) the applicable vesting date and (ii) December 31, 2020.

--------------------------------------------------------------------------------

















11

--------------------------------------------------------------------------------





Equity Plans # of Units



--------------------------------------------------------------------------------



Momentive Performance Materials Holdings LLC
2011 Equity Incentive Plan
Grant Date: March 8, 2013
Restricted Deferred Units


Tranche A RDU's (0% Vested)                                 614,691


The Tranche A RDU's vest upon the earlier to occur of (i) the one-year
anniversary of the date that upon which or following a Realization Event a
Common Unit Value of $3.50 is met or exceeded; or (ii) the six-month anniversary
of the date upon which or following a Complete Change in Control a Common Unit
Value of $3.50 is met or exceeded.


RDU's shall continue to be eligible to vest on the terms and conditions set
forth in the respective award agreement as if you had remained employed through
the earlier of (i) the applicable vesting date and (ii) December 31, 2020.

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



Momentive Performance Materials Holdings LLC
2011 Equity Incentive Plan
Grant Date: February 23, 2011
Common Units


Common Units (100% Owned)                                 96,833


The Common Units were previously delivered in satisfaction of the Tranche A
RDU's that vested on December 31 of 2011, 2012, 2013 and 2014. A Unit
Certificate evidencing this ownership interest was previously issued.

--------------------------------------------------------------------------------









12